1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgins (6,024,513 and 6,364,572) in view of Jhaveri, Caplan, Wu or Yamazaki.
	The two patents to Hudgins disclose a landfill site, which forms a waste disposal zone, where leachate is collected and fed back into the waste disposal zone, along with air, through a cap, substantially as claimed. Hudgins does not disclose mixing the leachate with groundwater. It is known to collect contaminated groundwater and recycle it to the contaminated area, as exemplified by Jhaveri, Caplan, Wu and Yamazaki. It would therefore have been obvious for one skilled in the art to collect groundwater as well as leachate, to treat any groundwater that has been contaminated by the leachate. 
	With respect to claims 2, 8, 10 and 20, it is submitted that the secondary references disclose the extraction of the groundwater down-gradient and adjacent to the contaminated area. With respect to claim 3, it is submitted that a landfill inherently has a boundary, and further, that Yamazaki discloses boundary barriers (22). With respect to claims 4 and 11-13, it is submitted that multiple zones may obviously be formed, and multiple extraction positions may be used depending on the size of the landfill; and with particular respect to claim 12, that the spacing of such positions would have been an obvious matter of optimization failing to patentably distinguish over the prior art, absent a declaration showing unexpected results. With respect to claims 18 and 19, it is submitted that both lined and unlined landfills are known, and that the reclamation system may obviously be used with either type, as the contaminants would be similar to both.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Bogart, Hallberg, Mather, Wilson, Eccles and Greene.
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778